DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  Ln 11, the limitation “characterized in that”.  Examiner suggests “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, Ln 1, the limitation “in particular a mill roll frame” is indefinite for failing to particularly point out and distinctly claim whether the limitation is required or not.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “a milling apparatus”, and the claim also recites “in particular a mill roll frame”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Examiner has interpreted the limitation as optional and therefore not required, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 21, Ln 1, the limitation “in particular in a direction perpendicular to the first axis of rotation” is indefinite for failing to particularly point out and distinctly claim whether the limitation is required or not.  Examiner has interpreted the limitation as optional and therefore not required, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 28, Ln 1, the limitation “which is arranged in particular on the second bearing body” is indefinite for failing to particularly point out and distinctly claim whether the limitation is required or not.  Examiner has interpreted the limitation as optional and therefore not required, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 29, Ln 1, the limitation “in particular a bellows cylinder” is indefinite for failing to particularly point out and distinctly claim whether the limitation is required or not.  Examiner has interpreted the limitation as optional and therefore not required, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 30, Ln 1, the limitation “which is in particular connected in series with the cylinder” is indefinite for failing to particularly point out and distinctly claim whether the limitation is required or not.  Examiner has interpreted the limitation as optional and therefore not required, for the purpose of examining the claims and advancing prosecution. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1,6 & 13 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claims 1,6 & 13 of U.S. Patent No. 11,266,993 are recited in Claim 18 of the Instant Application, with the exception of the limitation “wherein…with respect to the second axis of rotation” (Col 11, Ln 29-36), which was indicated as the allowable subject matter of Application 17/058,892. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 1 of U.S. Patent No. 11,266,993 are recited in Claim 19 of the Instant Application. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 1 of U.S. Patent No. 11,266,993 are recited in Claims 18-20 of the Instant Application, with the exception of the limitations related to the integrated rolling device, which are claimed in at least Claims 6 and 13 U.S. Patent No. 11,266,993. 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 2 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 2 of U.S. Patent No. 11,266,993 are recited in Claim 21 of the Instant Application, with the exception of the limitation “in particular in a direction perpendicular to the first axis of rotation”, which would have been obvious to a skilled Artisan, to maintain an even milling gap between the crushing rolls, and thus is not patentably distinct form the claimed limitation. 
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 3 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 3 of U.S. Patent No. 11,266,993 are recited in Claim 22 of the Instant Application. 
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 4 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 4 of U.S. Patent No. 11,266,993 are recited in Claim 23 of the Instant Application. 
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3 & 5 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claims 3 & 5 of U.S. Patent No. 11,266,993 are recited in Claim 24 of the Instant Application. 
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 5 & 6 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 6 of U.S. Patent No. 11,266,993 are recited in Claim 25 of the Instant Application. 
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 5 & 7 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 7 of U.S. Patent No. 11,266,993 are recited in Claim 26 of the Instant Application. 
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 5 & 8 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 8 of U.S. Patent No. 11,266,993 are recited in Claim 27 of the Instant Application. 
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1,6, 10 & 13 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 10 of U.S. Patent No. 11,266,993 are recited in Claim 28 of the Instant Application. 
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1,6, 11 & 13 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 11 of U.S. Patent No. 11,266,993 are recited in Claim 29 of the Instant Application, with the exception of the limitation “in particular a bellows cylinder”, which, not having been recited with any criticality, would have been obvious to a skilled Artisan as fulfilling the requirements of the cylinder limitation, previously recited in Claim 29. 
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1,6, 12 & 13 of U.S. Patent No. 11,266,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of Claim 12 of U.S. Patent No. 11,266,993 are recited in Claim 30 of the Instant Application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffman (US 3,174,696), hereinafter Hoffman.  Hoffman teaches a rolling mill. 
Singer (US 5,018,960), hereinafter Singer.  Singer teaches a rolling mill. 
Gratzer (DE 19715210), hereinafter Gratzer (‘210).  Gratzer (‘210) teaches a crushing gap adjustment device for a crusher mill. 
Woo (KR101566895), hereinafter Woo.  Woo teaches a crushing gap adjustment device for a crusher mill. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725